


Exhibit 10.81


FIRST AMENDMENT TO
AMENDED AND RESTATED AGREEMENT REGARDING SPECIAL COMPENSATION AND POST
EMPLOYMENT RESTRICTIVE COVENANTS


This First Amendment (the “Amendment”) to that certain Amended and Restated
Agreement Regarding Special Compensation and Post Employment Restrictive
Covenants made and entered into as of December 31, 2008 by and between Sprint
Nextel Corporation (“Sprint”) and PAUL W. SCHIEBER (the “Agreement”) is entered
into on this 11th day of December, 2012. Certain capitalized terms shall have
the meaning ascribed to them in the Agreement.


WHEREAS, Sprint and the Executive desire to amend the Agreement as provided
herein.


NOW THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, Sprint and the
Executive hereby amend the Agreement as follows:


1.
Effective as of November 6, 2012, Section 12 of the Agreement is replaced in its
entirety by the following:

    
Executive acknowledges that use or disclosure of Confidential Information
described in Section 11 is likely if Executive were to perform
telecommunications services on behalf of a competitor of Employer. Therefore,
Executive shall not, for eighteen (18) months following termination of
employment for any reason (the “Non-Compete Period”), accept any position,
including but not limited to a position with AT&T, MCI, GTE or any Regional Bell
Operating Company or any subsidiary thereof, where Executive dedicates any time
or efforts to managing, controlling, participating in, investing in, acting as
consultant or advisor to, rendering services for, or otherwise assisting any
person or entity in the wireless business and performing functions relating to
wireless services.
Executive acknowledges that Employer operates and competes nationally, and that
therefore this non-competition agreement is not limited to any single state or
other jurisdiction.
This section shall not prevent Executive from using general skills and
experience developed during employment with Employer or other employers; or from
accepting a position of employment with another company, firm or other
organization which competes with Employer, if its business is diversified and
Executive is employed in a part of the business that is not related to wireless
services and provided that such position does not require or permit the
disclosure or use of Confidential Information.


In all other respects, the terms, conditions and provisions of the Agreement
shall remain the same.


[remainder of page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Sprint has caused this Amendment to be signed by an officer
pursuant to the authority of its Board, and the Executive has executed this
Amendment, as of the date set forth above.




SPRINT NEXTEL CORPORATION






/s/ Sandra J. Price
By: Sandra J. Price,
Senior Vice President, Human Resources




EXECUTIVE






/s/ Paul W. Schieber, Jr.
PAUL W. SCHIEBER


































































Schieber Agreement First Amendment         Page 2


